Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17369,194 filed on 08/25/2022. Claims 1-20 have been examined and are pending herein.

Response to Arguments
Applicant’s arguments with respect to claims 1+ have been considered but are not persuasive. The Applicant argues that prior art, Tuscano and Meyerson, individually or in combination does not teach “wherein the code is identical to a code utilized to access non-over-the-top content via the media gateway appliance”. The Examiner respectfully disagrees. Although, Tuscano teaches multiple pins/codes, the account holder (administrator) may customize access code capabilities for each PIN – e.g., one PIN code will allow access to mature content or restricted content regardless of it being from over-the-top environment or not, see Tuscano [0043]. This reads on “...the code is identical to a code utilized to access non-over-the-top content…”. For this reason, the 35 USC 103 rejection stands. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuscano (U.S. Patent Publication 2007/0260603), in view of Meyerson (U.S. Patent Publication 2005/0086683), as provided by the IDS.

Regarding claims 1 and 11, Tuscano discloses a system for prohibiting access to over-the-top content, the system comprising (Figs. 1A, 3): 
at least one source of non-over-the-top content ([0019] Set top box for television system); at least one source of over-the-top content ([0021] cable, internet; [0031] video on demand); at least one media gateway appliance, comprising at least one processor and at least one memory ([0019] a set top box or computing device; Fig. 1A); and 	
at least one network linking the at least one source of non-over-the-top content and the at least one source of over-the-top content to the at least one media gateway appliance (Abstract – different types of content, messaging m games, video, music application; some require subscriptions; Figs. 1A, 3); wherein the at least one media gateway appliance is adapted to: receive a request from a user for access to over-the-top content (Fig. 5, at 506 user makes a request for content; [0066] request is received by the platform)); determine if the at least one source of over-the-top content has provided an associated rating for the requested over-the-top-content (Fig. 5 at 512 – is content rated? Yes or no? [0066] At step 512, it is determined whether the content that the user is attempting to access is rated), restrict access to the requested over-the-top-content based, at least in part, on the data indicative of user-specific content restrictions and the rating provided by the at least one source of over-the-top content (Fig. 5 at 516 – rated banned content; [0025] A user's policy profile may be defined by the user's date of birth or set ratings for the different media. Exemplary content ratings may include, for example, universal, youth, teen, mature, adult and banned. Banned content is blocked for all users regardless of age); and require the user to provide the at least one processor with a code before granting access to any over-the-top content determined to be restricted, wherein the code is identical to a code utilized to access non-over-the-top content via the media gateway appliance ([0043]; Fig. 5 at 526-536 – content determined to be restricted based on user profile, a PIN is required. User enters a PIN. [0030] age verification process - subscribers must provide proof of identity and age in order to create a profile. Account holders may opt to protect content access with a self-created and managed PIN or other forms of authentication; [0043-0045]).
While Tuscano discloses at least one media gateway appliance, comprising at least one processor and at least one memory, Tuscano fails to explicitly disclose the memory is adapted to store data indicative of user-specific content restrictions in the media gateway appliance.
Meyerson discloses the memory is adapted to store data indicative of user-specific content restrictions in the media gateway appliance ([0023] In one embodiment, a local representation of content control profile 130, including one or more content control attributes, may be stored on client 110 for use by client 110 in generating requests for delivery of media resources).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Tuscano to include the teachings of Meyerson, for the purpose of facilitating in receiving media resource requests from client devices, determining whether the requested media resource should be delivered to the requesting clients, and delivering the requested media resource or facilitating the delivery of the requested media [0023].

Regarding claims 6 and 16: See the rejection of claims 1 and 11.  Tuscano-Meyerson further discloses determine that the at least one source of over-the-top content has failed to provide an associated rating for the requested over-the-top-content (Tuscano - Fig. 5 at 512 – is content rated? No, it is not rated).
determine an equivalent content rating based, at least in part, on determine if access to the requested over-the-top-content is restricted based, at least in part on, an analysis of the requested over-the-top content (Tuscano - Fig. 5 at 514 - Run dynamic rating engine; See [0048-0049] the present invention provide a means to define new content rating categories in real time, and/or subdivide existing categories into subgroups. Furthermore, the content rating engine of the CDP is able to intelligently classify unrated content).

Regarding claims 2 and 12, 7 and 17,  Tuscano-Meyerson discloses wherein the media gateway appliance comprises at least one of the following: a set-top box; a television; and a computer (Tuscano [0019] a set top box or computing device; Fig. 1A).  

Regarding claims 3 and 13, 8 and 18, Tuscano-Meyerson discloses, the at least one processor is further adapted to provide the requesting user with an indication via a user interface that access to the requested over-the-top content has been denied (Tuscano [0056] If the content is rated as "universal," the user is allowed to access the page. If the content is rated as "mature/adult," the user will be prompted for an access code (i.e., PIN)).  

Regarding claims 4 and 14, 9 and 19, Tuscano-Meyerson discloses at least one biometric sensor coupled to the at least one processor and adapted to collect biometric data from the user requesting over-the-top content; and wherein the at least one processor is further adapted to: verify that the requesting user should be granted access to restricted over-the-top content based, at least in part, on the collected biometric data (Tuscano [0026] a personal identification number (PIN), or other forms of authentication such as, for example, voice recognition, biometrics, etc. , may be used for user authorization).  

Regarding claims 5 and 15, 10 and 20, Tuscano-Meyerson discloses wherein the collected biometric data comprises information indicative of at least one of the following: the requesting user's voice; the requesting user's fingerprint; the requesting user's height; the requesting user's eye color; the requesting user's retinal pattern; and the requesting user's sex (Tuscano [0026] instead of a PIN, the user may use voice to be authenticated to access the content).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0028739 “CONTENT RATING SYSTEM IMPLEMENTATION USING LICENSE ROTATION” to Hensgen.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421